--------------------------------------------------------------------------------

 
EXHIBIT 10.9









MIDAMERICAN ENERGY HOLDINGS COMPANY
EXECUTIVE VOLUNTARY DEFERRED COMPENSATION PLAN
(Restated effective as of January 1, 2007)








--------------------------------------------------------------------------------



MIDAMERICAN ENERGY HOLDINGS COMPANY
EXECUTIVE VOLUNTARY DEFERRED COMPENSATION PLAN




MidAmerican Energy Holdings Company hereby amends and restates the MidAmerican
Energy Holdings Company Executive Voluntary Deferred Compensation Plan (“Plan”)
for the benefit of certain Employees. The primary purpose of the Plan is to
allow employees to defer compensation. The Employer will pay benefits under the
Plan only in accordance with the terms and conditions set forth in the Plan.
This Plan is a restated plan effective as of January 1, 2007 (See Section
7.02(A) for good faith compliance as to 409A Amounts during 2005, 2006, 2007 and
2008).  The Plan was originally established effective July 1, 1999.


PREAMBLE


Plan Type. The Plan is an unfunded nonqualified deferred compensation plan
maintained “primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” (“top-hat plan”).


Possible Nonuniformity. The Employer need not provide the same Plan benefits or
apply the same Plan terms and conditions to all Participants, even as to
Participants who are of similar pay, title and other status with the Employer.
The Employer may create a separate exhibit for one or more Participants,
specifying such terms and conditions as are applicable to a given Participant.
The Employer, in a separate exhibit, may modify any Plan provision with respect
to one or more Participants.


I. DEFINITIONS


1.01            “Account” means the account the Employer establishes under the
Plan for each Participant and as applicable means a Participant’s Elective
Deferral Account, or Employer Contribution Account.  An Elective Deferral
Account shall consist of subaccounts as selected by the Participant, and which
shall be a Retirement Account, an In-Service Account and an Education Account,
as described in Section 4.03(A).


1.02            “Accrued Benefit” means the total dollar amount credited to a
Participant’s Account.


1.03            “Applicable Guidance” means Treasury Regulations issued pursuant
to Code §409A, or other written Treasury or IRS guidance regarding Code §409A,
which is in addition to IRS Notice 2005-1 (“Notice 2005-1”).


1.04            “Base Salary” means a Participant’s compensation consisting only
of regular annual salary and excluding any other compensation.


1.05            “Beneficiary” means the person or persons entitled to receive
Plan benefits in the event of a Participant’s death.


1.06            “Code” means the Internal Revenue Code of 1986, as amended.


1.07            “Compensation” means Base Salary, performance awards, and annual
incentive bonuses (other than Employer long-term incentive awards).  Inclusion
of any other forms of compensation is subject to approval of the Employer.


1.08            “Deferred Compensation” means the Participant’s Account Balance
attributable to Elective Deferrals and Employer Contributions and includes
Earnings on such amounts. “Compensation Deferred” is Compensation that the
Participant or the Employer has deferred under this Plan.
 
1

--------------------------------------------------------------------------------


 
1.09            “Earnings” means the notional earnings, gain and loss applicable
to a Participant’s Account as described in Section 5.02.


1.10            “Effective Date” of the Plan as amended and restated is January
1, 2007 (See Section 7.02(A) for good faith compliance as to 409A Amounts during
2005, 2006,  2007 and 2008).


1.11            “Elective Deferral” means Compensation a Participant elects to
defer into the Participant’s Account under the Plan.


1.12            “Elective Deferral Account” means the portion of a Participant’s
Account attributable to Elective Deferrals and Earnings thereon (and which shall
consist of Retirement, In-Service and Education subaccounts).


1.13            “Employee” means a person providing services to the Employer in
the capacity of a common law employee of the Employer (other than persons
employed by PacifiCorp, HomeServices of America, Inc. or any subsidiary of
either corporation).


1.14            “Employer” means MidAmerican Energy Holdings Company, an Iowa
corporation, and, with respect to Participants who are employees of an affiliate
of MidAmerican Energy Holdings Company, Employer also means any such affiliate;
provided, however, that with respect to all matters involving administration of
the Plan, including the authority to designate Employees who are Participants in
the Plan and to amend and terminate the Plan, Employer shall only mean
MidAmerican Energy Holdings Company. With respect to the obligation to make
payments to any Participant under the Plan, Employer shall mean MidAmerican
Energy Holdings Company and the Employer who employs the Participant, but not
any other Employer.  For purposes of determining whether there has been a
Separation from Service with the Employer, Employer means all entities with whom
the Employer would be considered a single employer under Code §§ 414 (b) and
(c).


1.15            “Employer Contribution” means amounts, if any, the Employer
contributes or credits to an Account under the Plan, excluding Elective
Deferrals.


1.16            “Employer Contribution Account” means the portion of a
Participant’s Account attributable to Employer Contributions and Earnings
thereon.


1.17            “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.


1.18            “Participant” means an Employee of the Employer who has met the
eligibility requirements of Section 2.01 and who has accrued a benefit under the
Plan.


1.19            “Performance-Based Compensation” means such amounts described in
Applicable Guidance.


1.20            “Plan” means the MidAmerican Energy Holdings Company Executive
Voluntary Deferred Compensation Plan. For purposes of applying Code §409A
requirements: (i) this Plan is an account balance plan under Applicable
Guidance; (ii) this plan constitutes a separate plan for each Participant; and
(iii) except as the Plan otherwise provides, all Deferred Compensation for a
Participant is aggregated with that Participant’s deferrals under any other
account balance nonqualified deferred compensation plan of the Employer in which
the Participant participates.  Employer Contribution Accounts are considered to
be part of a nonelective account balance plan type and Elective Deferral
Accounts are considered to be part of an elective account balance plan type.


1.21            “Retirement Age” means a Participant’s attainment of age 55.


1.22            “Separation from Service” means an Employee’s termination of
employment with the Employer or as otherwise defined in Applicable Guidance.
 
2

--------------------------------------------------------------------------------


 
1.23            “Specified Employee” means a Participant described in Code
§416(i), disregarding paragraph (5) thereof. However, a Participant is not a
Specified Employee unless any stock of the Employer (or of a member of the same
group of controlled entities as Employer) is publicly traded on an established
securities market or otherwise.


1.24            “Specified Time or Pursuant to a Fixed Schedule” means a
specific time or schedule (but not the occurrence of an event) as a Participant
payment election may specify, and otherwise as described in Applicable Guidance.


1.25            “Taxable Year” means the 12 consecutive month period ending each
December 31.


1.26            “Trust” means a trust described in Section 5.01.


1.27            “Unforeseeable Emergency” means: (i) a severe financial hardship
to the Participant resulting from a sudden and unexpected illness or accident of
the Participant, the Participant’s spouse or a dependent (as defined in Code
§152(a)) of the Participant; (ii) loss of the Participant’s property due to
casualty; or (iii) other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the Participant’s control. The amount of
the distribution may not exceed the amount necessary to satisfy the
Unforeseeable Emergency plus taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which the hardship may be
relieved through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets, to the extent that liquidation of such
assets would not itself cause severe financial hardship.


1.28            “Valuation Date” means the last day of each calendar month and
such other dates as the Employer may determine.


1.29            “Vested” means Deferred Compensation which is not subject to a
Substantial Risk of Forfeiture (as defined in Applicable Guidance) or to a
requirement to perform further services for the Employer.


II. PARTICIPATION


2.01            Participant Designated.  The President of the Employer shall
designate and approve the Employees who are eligible to participate in the Plan,
such designation to be either by name, job title or other classification.  The
President may also notify a Participant that he or she is no longer eligible to
make future deferrals into the Plan.  Such termination of eligibility shall be
effective for compensation earned after January 1 following such written
notification to the individual.  However, until final distribution has been made
to such person from his or her Accounts, for all other purposes under the Plan
the person shall still be considered a Participant.


2.02            Elective Deferrals. Participants may make separate Elective
Deferrals to their Accounts with respect to Base Salary and Compensation that is
not Base Salary.  All elections to defer shall terminate upon Separation from
Service, Disability (as defined in Applicable Guidance) or a distribution based
on an Unforeseeable Emergency.


(A)          Limitations. The maximum Elective Deferral for Base Salary is
50%.  There is no limit for Compensation that is not Base Salary.  The minimum
Elective Deferral for any type of Compensation is 1%.


(B)          Form and Timing. A Participant must make his/her Elective Deferral
election on an election form the Employer provides for that purpose. Unless
otherwise provided in this Section 2.02, a Participant must deliver his/her
election to the Employer prior to the beginning of the Taxable Year for which it
is to go into effect (or at such other time as Applicable Guidance may provide),
at which time the election shall become irrevocable.
 
3

--------------------------------------------------------------------------------


 
(C)          New Participant. If an Employee first becomes a Participant on a
date which is not the first day of a Taxable Year, the Participant must make and
deliver his/her Elective Deferral election for that Taxable Year not later than
30 days after the Participant becomes a Participant. The election may apply only
to Compensation for services the Participant performs subsequent to the date the
Participant delivers the election to the Employer.  For Compensation that is
earned for a specified performance period, including an annual bonus, and where
the new Participant makes an Elective Deferral election after the service period
commences, the Employer will pro rate the election by multiplying the
performance based Compensation by the ratio of the number of days left in the
performance period at the time of the election, over the total number of days in
the entire performance period.


(D)          Election Duration. A Participant’s Elective Deferral election
applies only to the Participant’s Compensation earned in the next Taxable Year
following the Taxable Year in which the Participant makes the election. A
Participant, subject to Plan requirements regarding election timing, including
those in Article VII, may make a new election, or revoke or modify an existing
election effective no earlier than for the next Taxable Year.


2.03            Employer Contributions. In each Taxable Year, the Employer may
make discretionary Employer Contributions for any or all Participants, which
need not be uniform among Participants.


2.04            Allocation Conditions. There are no conditions generally
applicable to receive an allocation of Employer Contributions, unless the
Employer establishes conditions with respect to a particular discretionary
Employer Contribution.


2.05            Timing. The Employer may elect to make any Employer Contribution
for a Taxable Year at such times as Code §409A or Applicable Guidance may
permit.


2.06            Administration. The Employer will administer all Employer
Contributions in the same manner as Elective Deferrals, except as the Plan
otherwise provides.  The Employer will credit any Elective Deferrals to a
Participant’s Account as soon as practicable after the date the amount of the
Elective Deferral would otherwise have become due and payable to the Participant
and will credit any Employer Contributions to a Participant’s Account as soon as
practicable after the date of the amount of the Employer Contribution is
determined.  Any Employer Contribution is not subject to an immediate
Participant right to elect a cash payment in lieu of the Employer Contribution
and such amounts are payable only in accordance with the Plan terms.


III. VESTING AND FORFEITURE


3.01 Vesting Schedule.  Participants shall always be immediately one hundred
percent (100%) Vested in their Elective Deferral Accounts.  The Employer may
separately establish a vesting schedule for any Employer Contributions.


3.02 Application of Forfeitures. A Participant will forfeit any non-Vested
Accrued Benefit upon Separation from Service.  The Employer will keep all
forfeitures.


IV. BENEFIT PAYMENTS


4.01            Separation from Service or Death. The Employer will pay to the
Participant the Vested Accrued Benefit held in the Participant’s Account
following the earlier of the Participant’s Separation from Service or death.
Payment will commence at the time and payment will be made in the form and
method specified under Section 4.03. In the event of the Participant’s death,
the Plan will pay to the Participant’s Beneficiary the Participant’s Vested
Accrued Benefit or any remaining amount thereof if benefits to the Participant
already have commenced, in accordance with the Participant’s election.
 
4

--------------------------------------------------------------------------------


 
(A)          Distribution to Specified Employees. Notwithstanding anything to
the contrary in the Plan or in a Participant election, the Employer may not
distribute to a Specified Employee, based on Separation from Service, earlier
than 6 months following Separation from Service (or if earlier, upon the
Specified Employee’s death).


4.02            Other Payment Events. In addition to the payment events under
Section 4.01, the Employer will pay to a Participant all or any part of the
Participant’s Account: (i) at a Specified Time or Pursuant to a Fixed Schedule
elected by the Participant with respect to Education and In-Service subaccounts;
or (ii) based upon an Unforeseeable Emergency. Payment will commence at the time
and payment will be made in the form and method specified under Section 4.03.


4.03            Form, Timing and Method of Payment Election. All distributions
will be in cash.  Subject to the provisions of this paragraph, a Participant
shall make an initial payment election as to the method of payment under Section
4.03(A) and may make a change to an election under Section 4.03(B). Until the
Employer completely distributes a Participant’s Vested Accrued Benefit, the Plan
will continue to credit the Participant’s Account with Earnings, in accordance
with Section 5.02.  Except as provided below, a Participant may elect either a
lump sum payment or substantially equal annual installments (not to exceed 10)
with respect to a Retirement subaccount and an In-Service subaccount.  If no
election is made as to method, payment shall be made in a lump
sum.  Distribution from an Education subaccount may only be made in 4
substantially equal annual installments.  Distributions from a Retirement
Account as a result of Separation from Service after Retirement Age shall be
made (or commence) in January of the calendar year following the calendar year
in which Separation from Service occurs.  Distributions from an In-Service
subaccount, an Education subaccount, or a Retirement subaccount, when a
Separation from Service occurs prior to Retirement Age (including death prior to
Retirement Age), shall be made as soon as administratively feasible following
the date of Separation from Service (or death), and shall be made in a lump sum
payment (except that payments from the remaining account balance in an Education
subaccount or In-Service subaccount, where payments have already commenced prior
to Separation from Service, shall continue to be made under the schedule then in
effect).  If Separation from Service occurs after Retirement Age and before
commencement of distribution from an In-Service subaccount or Education
subaccount, any such subaccount shall be added to the Retirement subaccount and
distributed accordingly.   Payments made because of Unforeseeable Emergency
shall be made (or commence) as soon as administratively feasible following such
event.  In the event of death after attaining Retirement Age or after payments
from an Account have begun, a lump sum payment to the Beneficiary shall be made
as soon as administratively feasible after date of death if the Participant had
previously elected a lump sum distribution to the Beneficiary pursuant to
Section 4.03(A) (initial payment election) or pursuant to Section 4.03(B)(1)
(change to payment election).  Disability shall not be treated as a distribution
event if Separation from Service has not occurred.


(A)          Initial Payment Election. A Participant, as to an In-Service
subaccount shall make an initial payment election with respect to a Specified
Time and pursuant to a Fixed Schedule at the time of the Participant’s first
Elective Deferral election into such subaccount. A Participant, as to an
Education subaccount, shall make an initial election with respect to a Specified
Time at the time of the Participant’s first Elective Deferral election into such
subaccount (the Fixed Schedule being 4 substantially equal annual payments).  As
to a Retirement subaccount, a Participant shall make an initial payment election
as to a method of payment (Fixed Schedule) at the time of his or her first
deferred election into such subaccount (the Specified Time being the date
following Separation of Service as provided in Section 4.03 above). A
Participant shall make any permissible initial payment election on a form the
Employer provides for that purpose. At the time of any such first Elective
Deferral election into any Account, a Participant may elect to have a lump sum
payment made to his or her Beneficiary in lieu of the form of payment that
otherwise has been selected for payout during the Participant’s life.


(B)          Changes to Payment Election.  A Participant may change the
Participant’s initial payment election (or change election) as to any or all
Deferred Compensation (but only as to timing of start of payments for an
Education subaccount and form of payments for a Retirement subaccount),
including any Plan default payment applicable in the absence of an
election.  Any such change election must comply with this Section 4.03(B).  A
Participant must make any change election on a form the Employer provides for
such purpose.
 
5

--------------------------------------------------------------------------------


 
(1)  Conditions on Changes to Payment Elections.  Any Participant change
election:  (i) may not take effect until at least 12 months following the date
of the change election; (ii) must result in the first payment under the change
election being made not earlier than 5 years following the date upon which the
originally-elected payment would have been made (except if payment is on account
of death, or Unforeseeable Emergency); and (iii) if the change election relates
to a Participant’s previous election of a Specified Time or Pursuant to a Fixed
Schedule, the Participant must make the change election not less than 12 months
prior to the date of the first scheduled payment under the election being
changed (or, in the case of installment payments treated as a single payment, 12
months prior to the date the first amount was scheduled to be paid).


(2)  Definition of “Payment.”  Except as otherwise provided in Section
4.03(B)(3), a “payment” for purposes of applying Section 4.03(B)(1) is each
separately identified amount the Employer is obligated to pay to a Participant
on a determinable date and includes amounts paid for the benefit of the
Participant.  An amount is “separately identified” only if the Employer can
objectively determine the amount.


(3)  Installment Payments.  As set forth in Applicable Guidance, and for
purposes of making a change to a payment election under this Section 4.03(B), a
series of installment payments will be treated as a single payment.  For
purposes of this Section 4.03(B)(3), a “series of installment payments” means
payment of a series of substantially equal periodic amounts to be paid over a
predetermined number of years, except to the extent that any increase in the
payment amounts reflects reasonable Earnings through the date of payment.


(4)  Coordination with Anti-Acceleration Rule.  In applying Section 4.03(C),
“payment” means as described in Sections 4.03(B)(2) and (3).  A Participant
under a payment change election may change the form of payment to a more rapid
schedule (including a change from installments to a lump-sum payment) without
violating Section 4.03(C), provided any such change remains subject to the
payment change election provisions under this Section 4.03(B).  Accordingly, if
the Participant’s payment change election modifies the payment method from
installments to a lump-sum payment, a payment change election must satisfy
Section 4.03(B)(1) measured from the first installment payment.  If a payment
change election only modifies the timing of an installment payment, the payment
change election must apply to each installment and must satisfy Section 4.03(B)
measured from each installment payment.


(C)          No Acceleration. Neither the Employer nor the Participant may
accelerate the time or schedule of any payment under the Plan except as
Applicable Guidance may permit. For this purpose, the following are not an
acceleration: (i) a payment required under a domestic relations order under Code
§414(p)(1)(B); (ii) a payment required under a certificate of divestiture under
Code §1043(b)(2); or (iii) a payment to pay the FICA tax (and income tax
withholding related to the FICA) on the Deferred Compensation.


(D)          Cash-Out Upon Separation. Notwithstanding a Participant’s payment
election or any contrary Plan terms, the Employer will distribute in a single
cash payment the entire Vested Accrued Benefit of a Participant who has incurred
a Separation from Service where the Participant’s Vested Accrued Benefit does
not exceed $50,000 (the amount set forth as the mandatory cash-out limit in the
Plan prior to this Plan’s restatement). The Employer will make any payment under
this Section 4.03(D) as soon as administratively feasible following Separation
from Service.


4.04            Withholding. The Employer that employs the Participant at the
time of payment or employed the Participant immediately prior to a Separation
from Service (with such Employer including such payment on a Form W-2 issued by
the Employer to the Participant) will withhold from any payment made under the
Plan and from any amount taxable under Code §409A, all applicable taxes, and any
and all other amounts required to be withheld under federal, state or local law,
including Notice 2005-1 and Applicable Guidance.
 
6

--------------------------------------------------------------------------------


 
4.05            Administration of Payment Date(s). The Employer shall pay a
Participant’s Vested Accrued Benefit on any date that is administratively
feasible following any Plan specified payment date or date of any authorized
distribution event or the date specified in any valid payment election, but in
no event later than two and one-half (2 ½) months following any such date; and
provided further that the Participant shall not be permitted, directly or
indirectly, to designate the taxable year of the payment.


V. TRUST ELECTION AND PLAN EARNINGS


5.01            Unfunded Plan/Trust Election. The Employer intends this Plan to
be an unfunded plan that is wholly or partially exempt under ERISA. No
Participant, Beneficiary or successor thereto has any legal or equitable right,
interest or claim to any property or assets of the Employer, including assets
held in any Account under the Plan except as the Plan otherwise permits. The
Employer’s obligation to pay Plan benefits is an unsecured promise to pay. If
the Employer elects to create a Trust, the applicable provisions of the Plan
continue to apply, including those of this Section 5.01. The Trustee will pay
Plan benefits in accordance with the Plan terms or upon the Employer’s direction
consistent with Plan terms.  The Employer intends to make notional contributions
in lieu of actual contributions to the Plan, and the Employer, therefore, may
elect not to invest any Plan contributions. If the Employer elects to invest any
Plan contributions, such investments may be held for the Employer’s benefit in
providing for the Employer’s obligations under the Plan or for such other
purposes as the Employer may determine. Any assets held in Plan Accounts remain
subject to claims of the Employer’s general creditors and no Participant’s or
Beneficiary’s claim to Plan assets has any priority over any general unsecured
creditor of the Employer.


(A)          Restriction on Trust Assets. If the Employer establishes, directly
or indirectly, a Trust (or any other arrangement Applicable Guidance may
describe), the Trust and the Trust assets must be and must remain located within
the United States, except with respect to a Participant who performs outside the
United States substantially all services giving rise to the Deferred
Compensation. The Trust may not contain any provision limiting the Trust assets
to the payment of Plan benefits upon a Change in the Employer’s Financial Health
(as defined in Applicable Guidance), even if the assets remain subject to claims
of the Employer’s general creditors. For this purpose, the Employer, upon a
Change in the Employer’s Financial Health, may not transfer Deferred
Compensation to the Trust. Any Trust the Employer establishes under this Plan
shall be further subject to Applicable Guidance, compliance with which is
necessary to avoid the transfer of assets to the Trust being treated as a
transfer of property under Code §83.


5.02            Notional Earnings.  The Employer, under the Plan, periodically
will credit notional Plan contributions with a determinable amount of notional
Earnings (at a specified fixed or floating interest rate or other specified
index or indices based on established and published financial investment
benchmarks) to each Participant’s Account. The Participant has the right to
direct the investment of the Participant’s Account pursuant to conditions
established by the Employer. This right is limited strictly to investment
direction and the Participant will not be entitled to the distribution of any
Account asset except as the Plan otherwise permits. Except as otherwise provided
in the Plan or Trust, all Plan assets, including all incidents of ownership, at
all times will be the sole property of the Employer.


VI. MISCELLANEOUS


6.01            No Assignment. Except with respect to a payment required under a
domestic relations order under Code §414(p)(l)(B), no Participant or Beneficiary
has the right to anticipate, alienate, assign, pledge, encumber, sell, transfer,
mortgage or otherwise in any manner convey in advance of actual receipt, the
Participant’s Account. Prior to actual payment, a Participant’s Account is not
subject to the debts, judgments or other obligations of the Participant or
Beneficiary and is not subject to attachment, seizure, garnishment or other
process applicable to the Participant or Beneficiary.
 
7

--------------------------------------------------------------------------------


 
6.02            Not Employment Contract. This Plan is not a contract for
employment between an Employer and any Employee who is a Participant. This Plan
does not entitle any Participant to continued employment with the Employer, and
benefits under the Plan are limited to payment of a Participant’s Vested Accrued
Benefit in accordance with the terms of the Plan.


6.03            Amendment and Termination.


(A)          Amendment.  The Employer reserves the right to amend the Plan at
any time to comply with Code §409A, Notice 2005-1, Prop. Treas. Reg. §1.409A and
other Applicable Guidance or for any other purpose, provided that such amendment
will not result in taxation to any Participant under Code §409A.  Except as the
Plan and Applicable Guidance otherwise may require, the Employer may make any
such amendments effective immediately.


(B)          Termination.  The Employer, by action of the Board, may terminate,
but is not required to terminate, the Plan and distribute Plan Accounts under
the following circumstances:


(1)  Dissolution/Bankruptcy.  The Employer may terminate the Plan within 12
months following a dissolution of a corporate Employer taxable under Code §331
or with approval of a Bankruptcy court under 11 U.S.C. §503(b)(1)(A), provided
that the Deferred Compensation is paid to the Participants and is included in
the Participants’ gross income in the latest calendar year: (i) in which the
plan termination occurs; (ii) in which the amounts no longer are subject to a
Substantial Risk of Forfeiture (as defined in Applicable Guidance); or (iii) in
which the payment is administratively feasible.


(2)  Change in Control.  The Employer may terminate the Plan within the 30 days
preceding or the 12 months following a Change in Control (as defined in
Applicable Guidance) provided the Employer distributes all Plan Accounts (and
must distribute the accounts under any substantially similar Employer plan which
plan the Employer also must terminate) within 12 months following the Plan
termination.


(3)  Other.  The Employer may terminate the Plan for any other reason in the
Employer’s discretion provided that:  (i) the Employer also terminates all
Aggregated Plans (as defined in Applicable Guidance) in which any Participant
also is a participant; (ii) the Employer makes no payments under the Plan in the
12 months following the Plan termination date other than payments the Employer
would have made under the Plan irrespective of Plan termination; (iii) the
Employer makes all payments under the Plan within 24 months following the Plan
termination date; and (iv) the Employer within 3 years following the Plan
termination date does not adopt a new plan covering any Participant that would
be an Aggregated Plan.


(4)  Applicable Guidance and Plan Types.  The Employer may terminate the Plan
under such other circumstances as Applicable Guidance may permit.  In addition,
for purposes of plan termination, the portion of the Plan representing Employer
Contribution Accounts shall be considered to be a nonelective account balance
plan type and the portion of the Plan representing Elective Deferral Accounts
shall be considered to be an elective account balance plan type.


(C)          Effect on Vesting.  Any Plan amendment or termination will not
reduce the Vested Accrued Benefit held in any Participant Account at the date of
the amendment or termination and also may not accelerate vesting except as may
be permitted without subjecting any Participant to taxation under Code §409A.


(D)          Cessation of Future Contributions.  The Employer may elect at any
time to amend the Plan to cease future Elective Deferrals as of the next taxable
year.  In such event, the Plan remains in effect (except those provisions
permitting the frozen contribution type) until all Accounts are paid in
accordance with the Plan terms, or, if earlier, upon the Employer’s termination
of the Plan.
 
8

--------------------------------------------------------------------------------


 
6.04            Severability. If any provision of the Plan is determined by a
proper authority to be invalid, the remaining portions of the Plan will continue
in effect and will be interpreted consistent with the elimination of the invalid
provision.


6.05            Notice and Elections. Any notice required or permitted under the
Plan shall be sufficient if in writing and hand delivered or sent by registered
or certified mail. Such notice shall be deemed given as of the date of delivery
or, if delivery is made by mail, as of the date shown on the postmark on the
receipt for registration or certification. Mailed notice to the Chairman & CEO
and the President of the Employer or to the Employer shall be directed to the
Employer’s address. Mailed notice to a Participant or Beneficiary shall be
directed to the individual’s last known address in the Employer’s records.  Any
election made under the Plan must be in writing and delivered (electronically,
by facsimile, or by mail), to the Employer pursuant to procedures established by
the Employer. The Employer will prescribe the form of any Plan notice or
election to be given to or made by Participants. Any notice or election will be
deemed given or made as of the date of actual receipt, or if given or made by
certified mail, as of 3 business days after mailing.


6.06            Administration. The Employer will administer and interpret the
Plan, including making a determination of the Vested Accrued Benefit due any
Participant or Beneficiary under the Plan. As a condition of receiving any Plan
benefit to which a Participant or Beneficiary otherwise may be entitled, a
Participant or Beneficiary will provide such information and perform such other
acts as the Employer reasonably may request. The Employer may retain agents to
assist in the administration of the Plan and may delegate to agents or to an
officer of the Employer such duties as it sees fit. The decision of the Employer
or its designee concerning the administration of the Plan is final and is
binding upon all persons having any interest in the Plan. The Employer will
indemnify, defend and hold harmless any Employee designated by the Employer to
assist in the administration of the Plan from any and all loss, damage, claims,
expense or liability with respect to this Plan (collectively, “claims”) except
claims arising from the intentional acts or gross negligence of the Employee.


6.07            Account Statements. The Employer will provide each Participant
with a statement of the Participant’s Vested Accrued Benefit at least annually
as of the last Valuation Date in the Plan Year. The Employer also will provide
Account statements to any Beneficiary of a deceased Participant with a Vested
Accrued Benefit remaining in the Plan.


6.08            Accounting. The Employer will maintain for each Participant as
is necessary for proper administration of the Plan, an Elective Deferral Account
(and Retirement, In-Service and Education subaccounts) and an Employer
Contribution Account (if any Employer Contributions are made).


6.09            Costs and Expenses. The Employer will pay the costs, expenses
and fees associated with the operation of the Plan, excluding those incurred by
Participants or Beneficiaries. The Employer will pay costs, expenses or fees
charged by or incurred by the Trustee only as provided in the Trust or other
agreement between the Employer and the Trustee.


6.10            Reporting. The Employer employing the Participant will report
Deferred Compensation for Participants on Form W-2 in accordance with Notice
2005-1 and Applicable Guidance.


6.11            Claims Procedure.


(A)          Claim.  Any person or entity claiming a benefit, requesting an
interpretation or ruling under the Plan (hereinafter referred to as "Claimant"),
or requesting information under the Plan shall present the request in writing to
the Employer, which shall respond in writing as soon as practicable.


(B)          Denial of Claim.  If the claim or request is denied, the written
notice of denial shall state:
 
 
9

--------------------------------------------------------------------------------


 
 
1)
The reasons for denial, which specific reference to the Plan provisions on which
the denial is based;

 
2)
A description of any additional material or information required and an
explanation of why it is necessary; and

 
3)
An explanation of the Plan's claim review procedure.



(C)          Review of Claim Denial.  Any Claimant whose claim or request is
denied or who has not received a response within sixty (60) days may request a
review by notice given in writing to the Employer. Such request must be made
within sixty (60) days after receipt by the Claimant of the written notice of
denial, or in the event Claimant has not received a response sixty (60) days
after receipt by the Employer of Claimant's claim or request.  The claim or
request shall be reviewed by the President of MidAmerican Energy Holdings
Company, who may, but shall not be required to, grant the Claimant a
hearing.  On review, the Claimant may have representation, examine pertinent
documents, and submit issues and comments in writing.  If the claim is made by
the President of MidAmerican Energy Holdings Company, the claim or request shall
be reviewed by the Chairman of the Board of Directors of MidAmerican Energy
Holdings Company.  If the claim is made by the Chairman of the Board of
Directors of MidAmerican Energy Company, the claim or request shall be reviewed
by the Compensation Committee of the Board of Directors of MidAmerican Energy
Company.


(D)          Final Decision.  The decision on review shall normally be made
within sixty (60) days after the Employer's receipt of Claimant's claim or
request.  If an extension of time is required for a hearing or other special
circumstances, the Claimant shall be notified and the time limit shall be one
hundred twenty (120) days. The decision shall be in writing and shall state the
reasons and the relevant Plan provisions.  All decisions on review shall be
final and bind all parties concerned.


6.12   Beneficiary Designation.


(A)   Beneficiary Designation.  Each Participant shall have the right, at any
time, to designate one (1) or more persons or entities as Beneficiary (both
primary as well as secondary) to whom benefits under the Plan shall be paid in
the event of Participant’s death prior to complete distribution of the
Participant’s Incentive Account(s) or Deferred Account balances. Each
Beneficiary designation shall be in a written form prescribed by the Company and
shall be effective only when filed with the Company during the Participant’s
lifetime.


 (B)            Changing Beneficiary.  Any Beneficiary designation may be
changed by a Participant without the consent of the previously named Beneficiary
by the filing of a new Beneficiary designation with the Company. The filing of a
new designation shall cancel all designations previously filed.


(C)            Change in Marital Status.  If the Participant’s marital status
changes after the Participant has designated a Beneficiary, the following shall
apply until such time as the Participant submits a revised Beneficiary form.


(1)  
If the Participant is married at death but was unmarried when the designation
was made, the designation shall be void.



(2)  
If the Participant is unmarried at death but was married when the designation
was made:



  (i)  
    The designation shall be void if the former spouse was named as Beneficiary.

 (ii)  
    The designation shall remain valid if the spouse was not named and a
non-spouse Beneficiary was named.



(3)  
If the Participant was married when the designation was made and is married to a
different spouse at death:

 
10

--------------------------------------------------------------------------------


 
(i)      
The designation shall be void if the former spouse was named as Beneficiary.

(ii)      
The designation shall remain valid if the former spouse was not named and a
non-spouse Beneficiary was named.



(D)          No Beneficiary Designation. If any Participant fails to designate a
Beneficiary in the manner provided above, if the designation is void, or if the
Beneficiary designated by a deceased Participant dies before the Participant or
before complete distribution of the Participant’s benefits, the Participant’s
Beneficiary shall be the person in the first of the following classes in which
there is a survivor:


 
(1)
The Participant’s surviving spouse;



 
(2)
The Participant’s children (including stepchildren) in equal shares, except if
any of the children predeceases the Participant but leaves surviving issue, then
such issue shall take by right of representation the share the deceased child
would have taken if living;



 
(3)
The Participant’s estate.



(E)          Effect of Payment. Payment to the Beneficiary or other proper legal
representative of the Beneficiary shall completely discharge the Company’s
obligations under the Plan and the Company may require a release to that effect
from the Beneficiary or other proper legal representative of the Beneficiary
prior to the distribution.


(F)          Minor or Incompetent Beneficiary.   If a Beneficiary is a minor or
otherwise reasonably determined by the Employer to be legally incompetent, the
Employer may cause the Plan or Trust to pay the Participant’s Vested Accrued
Benefit to a guardian, trustee or other proper legal representative of the
Beneficiary.


6.13            Governing Law.   The provisions of the Plan shall be construed
and interpreted according to the laws of the State of Iowa, except as preempted
by federal law.


6.14.   Protective Provisions.   A Participant will cooperate with the Employer
by furnishing any and all information requested by the Employer, in order to
facilitate the payment of benefits hereunder.


6.15.            Successors and Assigns.  The provisions of this Plan shall bind
and inure to the benefit of the Employer and its successors and assigns. The
term successors as used herein shall include any corporate or other business
entity which shall, whether by merger, consolidation, purchase or otherwise
acquire all or substantially all of the business and assets of the Employer, and
successors of any such corporation or other business entity.








VII. 2005, 2006, 2007 AND 2008 TRANSITION RULES AND PROVISIONS APPLICABLE
BECAUSE PLAN WAS EFFECTIVE BEFORE 2005


7.01            Code §409A Amounts. The terms of this Plan control as to any
Deferred Compensation under the Plan, whether vested on or before or after
December 31, 2004.  There are not “grandfathered amounts” under the Plan
pursuant to Applicable Guidance.  All Deferred Compensation amounts under the
Plan   are “409A Amounts”.
 
11

--------------------------------------------------------------------------------


 
7.02            2005, 2006, 2007 and 2008 Operational Rules. The following
provisions apply to the Plan during the 2005, 2006, 2007 and 2008 Taxable Years,
as specifically provided in each subsection.


(A)          Good Faith. As to 409A Amounts, the Employer will operate the Plan
during the 2005, 2006,  2007 and 2008 Taxable Years in good faith compliance in
accordance with: (i) Notice 2005-1; (ii) Code §409A; and (iii) any Applicable
Guidance.  The Employer also may operate the Plan consistent with the Prop.
Treas. Reg. §1.409A before such regulations become effective and may apply such
regulations to the extent that they are inconsistent with Notice
2005-1.  Although the Employer intends this Plan document to comply with the
provisions of Notice 2005-1 and of Prop. Treas. Reg. §1.409A, the Employer will
not apply any Plan provision which is inconsistent therewith and, by December
31, 2008, will amend any such provision to comply with Applicable Guidance.  The
Employer and the Participants may not exercise discretion under the Plan in a
manner that would violate Code §409A.


(B)          Participant’s Revised Deferral Election. A Participant, on or
before December 31, 2008, may make a new payment election as to any previously
deferred 409A Amount, except that a Participant cannot in 2006, 2007 or 2008
change payment elections with respect to payments that the Participant would
otherwise receive in the year of the new payment election, or to cause payments
to be made in the year of the new payment election that are otherwise scheduled
to be made after the year of the new payment election. Any such election must be
a permissible election under Section 4.03(A), but an election under this Section
7.02(B) is not treated as a change in the timing or form of distribution and
need not comply with Section 4.03(B) as it applies to such changes.


(C)          2005 Deferral Election by March 15, 2005.  Notwithstanding Section
2.02, if the Plan was in existence on or before December 31, 2004 (as described
in Notice 2005-1, Q/A 21), a Participant may make an Elective Deferral election
as to 409A Amounts earned for service to the Employer through December 31, 2005.
A Participant must make an election under this Section 7.02(C) no later than
March 15, 2005, and in accordance with the Plan terms as in effect on or before
December 31, 2005.  The election applies only as to amounts not paid or payable
to the Participant at the time of the election.  This Section applies only to
the 2005 Taxable Year and reflects Amendment No. 1 to the Plan executed December
21, 2005.


(D)          Cancellation of Election/Participation.  A Participant, on or
before December 31, 2005, may elect to cancel any or all existing Elective
Deferral elections.  The Employer will distribute to an affected Participant all
409A Amounts subject to an election under this 7.02(D) and the Participant will
include such amounts in income, in the 2005 Taxable Year, or if later, in the
Taxable Year in which such amounts are Vested.  This section reflects Amendment
No. 1 to the Plan executed December 21, 2005.


7.03            Incorporation of Applicable Guidance. In the event of Applicable
Guidance that is contrary to any Plan provision, the Employer, as of the
effective date of the Applicable Guidance, will operate the Plan in conformance
therewith and will disregard any inconsistent Plan provision. Any such
Applicable Guidance is deemed to be incorporated by reference into the Plan and
to supersede any contrary provision during any period in which the Employer is
permitted to comply operationally with the Applicable Guidance and before a
formal Plan amendment is required.






IN WITNESS WHEREOF, MidAmerican Energy Holdings Company has caused this
instrument to be signed by its duly authorized officer on this 25th day of
February, 2008.


MIDAMERICAN ENERGY HOLDINGS COMPANY




By:  /s/    Gregory E. Abel
        Gregory E. Abel, President


 
 
12


--------------------------------------------------------------------------------
